Citation Nr: 1036755	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lumbar disability, to 
include secondary to arthritis of the left great toe, status post 
bunionectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision by the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2010, the Board remanded the claim for further 
development.


FINDING OF FACT

A lumbar disorder was not demonstrated in-service; lumbar 
arthritis was not compensably disabling within a year of 
separation from active duty; and there is no competent and 
credible evidence of a nexus between a lumbar disorder and 
service, to include left great toe arthritis, status post 
bunionectomy.


CONCLUSION OF LAW

A lumbar disorder was not incurred in or aggravated by service; 
lumbar arthritis may not be presumed to have been so incurred, 
and a lumbar disorder is not proximately due to, the result of, 
or aggravated by arthritis of the left great toe, status post 
bunionectomy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in August 2008, and January and March 2010 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  Pursuant to the January 2010 remand, VA provided the 
Veteran notice of the information and evidence needed to 
substantiate and complete a claim of entitlement to service 
connection for a lumbar disability secondary to left great toe 
arthritis, status post bunionectomy, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA also provided 
notice of how disability evaluations and effective dates are 
assigned in August 2008.  This claim was most recently 
readjudicated in a supplemental statement of the case issued in 
July 2010.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service and VA treatment records.  The appellant submitted 
private treatment records.  A July 2008 VA treatment record shows 
that the Veteran was on "disability" because of a back 
disorder.  The claimant submitted private short-term disability 
records reflecting that he received disability benefits from 
MetLife for the period from March to July 2008 for residuals of 
treatment of a spinal abscess.  Thus, there is no indication that 
the Veteran has applied for, much less received, Social Security 
disability benefits. 

VA did not provide the Veteran with an examination in connection 
with his claim.  The Board finds that an examination was not 
necessary to decide the merits of this claim.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 Here, however, the evidence of record is sufficient to decide 
the claim.  The Veteran's service treatment records do not show a 
diagnosis of a lumbar disorder, and the competent medical 
evidence of record does not show his lumbar disorder is related 
to active service or to the service-connected left great toe 
disability.  In light of the lack of competent medical and 
credible lay evidence showing that a lumbar disorder or signs and 
symptoms of that disorder may be associated with either active 
service or a left great toe disability, there is no reason for VA 
to provide an examination or obtain an opinion in connection with 
this claim.  In so finding the Board finds that determining the 
etiology of a chronic lumbar disorder is not within the 
competency of a lay person.  Waters v. Shinseki, 601 F.3d 1274 
(Fed.Cir. 2010). 

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability that is aggravated by a service connected disability.  
In such an instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Analysis

The Veteran has a lumbar disorder.  He claims that this 
disability is due to his work in service as a mechanic, or in the 
alternative, due to left great toe arthritis, status post 
bunionectomy.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The Board also has a duty to assess the 
credibility and weight given to the evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that he experiences certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency to report symptoms, however, must be distinguished 
from competency to provide a medical opinion, and from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Buchanan, 451 F.3d at 1337 (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence).

After considering all the evidence of record, the Board finds the 
preponderance of the most probative and competent evidence is 
against finding a nexus between the current disability and 
service, to include a left great toe disorder.  Moreover, there 
is no credible evidence of a continuity of lumbar symptomatology 
since separation from active duty.

The Board has reviewed the service treatment records, private 
treatment records dated from 1999 to 2003, and VA treatment 
records dated from 2004 to 2010, along with private short-term 
disability records.  These records do not include any competent 
or credible evidence linking the lumbar disorder either to 
service or to the left great toe disability.  A March 2009 VA 
treatment record showed that the Veteran had been using a cane 
for walking since he had a spinal problem, and that he claimed 
that he had a prior history of left leg weakness.  The treating 
physician, however, did not relate the lumbar disorder to the 
left great toe disability.  These records also do not reveal any 
credible and competent evidence of a lumbar disorder during 
service, or compensably disabling lumbar arthritis within a year 
of the Veteran's separation from active duty.  

In his July 2009 substantive appeal the Veteran reported that 
having to bend over and work as a mechanic in service caused 
undue strain on his back.  Also, an April 2008 VA treatment 
record shows that the appellant reported a 35-to-40 year history 
of left sciatica.  The claimant is competent to testify that he 
had back pain in-service, and that he has had continuing problems 
with back pain since.  

Significantly, however, when weighing the appellant's competency 
against the entire body of evidence the Board finds that his 
reported history is not credible.  In this regard, despite 20 
years of active duty service the service treatment records are 
silent for any complaints, finding or diagnosis of a back 
disorder or radiculopathy.  At the separation examination, the 
spine was normal and the claimant specifically denied any history 
of recurrent back pain.  

Moreover, with regard to his credibility in general, in July 
2009, the Veteran has claimed that he served in the Republic of 
Vietnam.  His personnel records, however, show that his only 
foreign service pertained to service in West Germany during the 
Vietnam Era.  The appellant did not receive two Purple Hearts, or 
the Combat Infantryman Badge as alleged in May 22, 2009  [N.B.  
The Stolen Valor Act of 2005, 18 U.S.C. § 704, makes it a crime 
to claim the receipt of any military decoration or medal not 
actually unauthorized.  ]  Indeed, in a July 2005 statement the 
Veteran acknowledged that he "did not set foot in Vietnam."  
While the appellant in an October 2008 statement, claimed that 
his "first" tour of duty in Vietnam was in 1964 with the 
Marines, in a February 2009 statement, the Veteran admitted that 
he never served with the Marines and that his only service was 
with the United States Army.  

In essence, the only indication of back and neurological 
symptomatology due to service or a service connected disorder is 
found in the Veteran's own statements.  The appellant's 
statements are not credible.  They are outweighed by the lack of 
objective evidence in the service treatment records indicating 
such symptomatology and the appellant's lack of credibility.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  Simply put the Veteran's 
statements regarding his in-service symptomatology are of no 
probative value or credibility.  The Board therefore concludes 
that there is no credible evidence that he had in-service back 
and neurological symptomatology.  

In light of the Veteran's lack of credibility, his assertion of 
continuity of symptomatology is rejected as untruthful.

The only other evidence linking the lumbar disorder to service, 
or to a left great toe disability, are the statements of the 
Veteran.  Lumbar degenerative changes with radiculopathy is a 
disorder for which lay evidence of etiology is not competent 
nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  While the appellant can attest to factual matters of 
which he had first-hand knowledge, such as pain, he is not 
competent to offer a medical opinion linking the lumbar disorder 
to service, to include the left great toe disability.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran has a lumbar 
disorder; however, without competent evidence linking the 
disorder to service or to arthritis of the left great toe, status 
post bunionectomy, the benefit sought on appeal cannot be 
granted.  

The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar disorder, to 
include secondary to arthritis of the left great toe, status post 
bunionectomy, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


